lN THE UNITED STATES DlSTRlCT COURT
FOR THE NORTHERN DlSTRlCT OF WEST VlRG|NIA
MART|NSBURG

SHAKEEM HERAT|O CRAWFORD,

Petitioner,
ClVlL ACT|ON NO. 3:19-CV-13
v_ CR|M|NAL ACT|ON NO. 3:06-CR-69
(BA|LEY)
UN|TED STATES OF ANIER|CA,
Respondent.

MR ADOPTI|\L'§BEPORT AND RECOMMENDATION

On this day, the above-styled matter came before this Court for consideration of the
Report and Recommendation of United States Magistrate Judge James P. Mazzone [Civil
Action No. 3:19-CV-‘i3, Doc. 3; Crimina| Action No. 3106-CR-69, Doc. 360]. Pursuantto this
Court’s Loca| Ru|es, this action was referred to Magistrate Judge Mazzone for submission of
a proposed report and recommendation (“R&R”). |V|agistrate Judge |Viazzone filed his R&R
on February 1 1 , 201 9, wherein he recommends this Court deny and dismiss the petitioners
Nlotion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in
Federa| Custody [Civi| Action No. 3:19-CV-13, Doc. 1 ; Crimina| Action No. 3:06-CR-69, Doc.
352] as an unauthorized second or successive motion.

Pursuant to 28 U.S.C. § 636(b)(1 )(c), this Court is required to make a de novo review
of those portions of the magistratejudge's findings to which objection is made. However, this
Court is not required to reviewl under a de novo or any other standard, the factual or legal

conclusions of the magistratejudge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). ln
additionl failure to tile timely objections constitutes a waiver of de novo review and the right
to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363,
1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Here,
objections to lVlagistrate Judge Nlazzone’s R&R were due within fourteen (1 4) days of servicel
pursuantto 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). The docket reflects that service
was accepted on February19, 2019 [CivilAction No. 3:19-CV-13, Doc. 4; Cn'minal Action No.
3:06-CR-69, Doc. 362]. Petitionertimelyti|ed his Objections on February 25, 2019 [Criminal
Action No. 3:06-CR-69, Doc. 363]. Accordingly, this Court will reviewthe portions of the R&R
to which the petitionerobjects undera de novo standard of review. The remainder of the R&R
will be reviewed for clear error.

Petitioner's Objections do not address Magistrate Judge Nlazzone's finding that
petitioner’s § 2255 motion should be dismissed as a second or successive motion Without
authorization from the Fourth Circuit to file a successive § 2255 motion. lnstead, petitioner
merely restates and expands on the arguments raised in his current § 2255 motion.
Accordingly, as petitioner makes no specific objections to anything contained in the R&R,
petitioner’s Objections [Criminal Action No. 3:06-CR-69, Doc. 363] are OVERRULED.

Upon review of the R&R for clear error, it is the opinion of this Court that the R&R
should be adopted. The Fourth Circuit denied petitioner’s motion for authorization to tile a
second or successive § 2255 on February 5. 2019 [Criminal Action No. 3:06-CR-69, Doc.
355]. According|y, pursuantto 28 U.S.C. § 2244 and 28 U.S.C. § 2255, this Court is without
authority to hear petitioner’s current federal habeas petition.

2

Thus. it is the opinion of this Court that Nlagistrate Judge lVlazzone's Report and
Recommendation [Civil Action No. 3:19-CV-13, Doc. 3; Criminal Action No. 3:06-CR-69,
Doc. 360] should be, and is, hereby ORDERED ADOPTED forthe reasons more fully stated
in the report. As such, the petitioner’s Nlotion Under 28 U.S.C. § 2255 to Vacate, SetAside,
or Correct Sentence by a Person in Federa| Custody [Civil Action No. 3:1 9-CV-13, Doc. 1;
Criminal Action No. 3:06-CR-69, Doc. 352] is hereby DEN|ED and D|SM|SSED as an
unauthorized second or successive motion. This CourtfurtherORDERS thatthe petitioner’s
civil action be STR|CKEN from the active docket of this Court and D|RECTS the Clerk to
enterjudgment in favor of the respondent

As a final matter, upon an independent review of the record, this Court hereby DEN|ES
a certificate of appealability, finding that the petitioner has failed to make "a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

lt is so ORDERED.

The Clerk is directed to transmit copies of this Orderto any counsel of record herein
and to mail a copy to the pro se petitioner.

DATED: February 26, 2019.

<?.

JEHN PRES ON BA|LEY
U ATES DlSTRlCT JUDGE

  

